DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021 have being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al. (US 20160187975 A1), hereinafter referenced as Drescher and in view of MIZUMOTO et al. (US 20110128231 A1), hereinafter referenced as MIZUMOTO and in further view of DMYTRIW et al. (US 20150193073 A1), hereinafter referenced as DMYTRIW and in further view of WAKIYA (JP2015210685A [English translation]), hereinafter referenced as WAKIYA.


Regarding claim 1, Drescher teaches a touch panel apparatus (Fig. 1, #12 called an instrument panel console. Paragraph [0011]) comprising: a touch operation unit (Fig. 1-2, #10 called a touch screen. Paragraph [0011]) extended along a plane surface (Fig. 1, and Fig. 3a, #22 called a polymer surface. Paragraph [0011]-Drescher discloses with particular reference to Fig. 1, a touch screen with haptic feedback knob arrangement #10 is shown connected to an instrument panel console #12 on an interior of a vehicle #14. The touch screen haptic feedback knob arrangement #10, as shown in Fig. 1, is configured to be operated by a person #16, which in the present embodiment of the invention shown in Fig. 1 is a driver seated in the vehicle #14 interior. Further in paragraph [0012]-Drescher discloses where the interactive surface #18 includes a glass or polymer surface #22 with a capacitive film #24 connected to the glass or polymer surface #22.); 5a first detector (Fig. 2, #18 called an interactive surface. Paragraph [0012]) detecting an operation of the touch operation unit as a first operation (Fig. 2. Paragraph [0016]-Drescher discloses the interactive surface #18 has the capacitive film #24 across its entire surface to create a touch screen viewing surface. The interactive surface #18 as shown in Fig. 2 shows icons #38, where one of the icons is a highlighted icon #38′. The user #16 can create a highlighted icon #38′ by simply touching the icon #38 causing it to be highlighted. Depending on how the arrangement #10 is configured, the highlighting of the icon brings up a second menu or a scale, such as for example, a scale indicating HVAC fan speed, and then the user #16 turns the knob #20 to control the fan speed of the HVAC system.); a rotating operation unit (Fig. 1-3, #20 called a knob. Paragraph [0012]) disposed close to the touch operation unit and protruded from the plane surface (Fig. 1-2. Paragraph [0012]-Drescher discloses referring now to Fig. 2, a close-up view of the touch screen with haptic feedback knob arrangement #10 is shown and includes an interactive surface #18 and a knob #20, which is rotatable. Further in paragraph [0014]-Drescher discloses Both Figs. 3a and 3b show the knob #20 having a stem #28 that extends through the interactive surface #18 and is connected to a point #30, which is a holder that contains bearings #32 disposed about the stem #28 and a spring #34 operably connected to the stem #28. The point #30 allows for the knob #20 to be rotated about the axis A-A of the stem #28.); a second detector (Fig. 2-3, #24 called a capacitive film. Paragraph [0014]) detecting an operation of the rotating operation unit as a 10second operation (Fig. 1-3. Paragraph [0014]-Drescher discloses the interface as shown in the embodiment in Figs. 3a and 3b is a metallic collar that is in contact with the capacitive film #24, #24′ in order to interact with and transmit electrostatic pressure from the capacitive film #24, #24′ to the knob #20. The transmitted electrostatic pressure can be used to create a virtual detent, which is an electrostatic pressure being transmitted to the knob #20 during rotation, which to the user feels like a mechanical detent, bump or ridge as the knob #20 turns. Further in paragraph [0016]-Drescher discloses in the embodiment of the invention shown in Fig. 3b, the capacitive film #24′ does not extend across the entire interactive surface, therefore the user must turn the knob #20 to highlight a selected or highlighted icon #38′, and then select the highlighted icon by pressing the knob #20 axially causing the interface #26 of the knob to interact with the capacitive film #24′ which is part of the touch screen surface on the second embodiment shown in Fig. 3b. Once the knob #20 has been pressed, the user may then adjust or select different options by rotating the knob #20. For example, with regard to an HVAC system, the user #16 may then turn the knob #20 in order to control fan speed, temperature, or other variables.).
Although, Drescher an electronic control unit (Fig. 2, #13 called a controller. Paragraph [0012]). Drescher fail to explicitly teach an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to perform making a determination whether to prioritize the first operation 15detected by the first detector or the second operation detected by the second detector, and outputting an operation command corresponding to the first operation or the second operation in accordance with the determination.
However, MIZUMOTO explicitly teaches an electronic control unit (Fig. 1, #20 called a processor module. Paragraph [0030]) including a microprocessor and a memory connected to the microprocessor (Fig. 1. Paragraph [0030]-MIZUMOTO discloses the processor module #20, may be implemented or realized with a general purpose processor, a content addressable memory, a digital signal processor, an application specific integrated module, a field programmable gate array, any suitable programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof, designed to perform the functions described herein. In this manner, a processor may be realized as a microprocessor, a controller, a microcontroller, a state machine, or the like.), wherein the microprocessor is configured to perform making a determination whether to prioritize the first operation 15detected by the first detector or the second operation detected by the second detector, and outputting an operation command corresponding to the first operation or the second operation in accordance with the determination (Fig. 1-6. Paragraph [0060]- MIZUMOTO discloses the processor module #20 prioritizes and executes the process for the hard key, and invalidates processes that correspond to a touch. Thus, operational errors can be prevented by prioritizing operations against the hard key, over a touch operation on the touch key #38. Further in paragraph [0066]-MIZUMOTO discloses the touch key operation decision program #312 determines touch, and releases operations on the touch key #38. The key control program #314 prioritizes operations against the hard key over a touch operation on the touch key #38.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of MIZUMOTO of having wherein an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to perform making a determination whether to prioritize the first operation detected by the first detector or the second operation detected by the second detector, and outputting an operation command corresponding to the first operation or the second operation in accordance with the determination. 
Wherein having Drescher`s a touch display system wherein an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured to perform making a determination whether to prioritize the first operation detected by the first detector or the second operation detected by the second detector, and outputting an operation command corresponding to the first operation or the second operation in accordance with the determination.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality, since both Drescher and MIZUMOTO are touch display systems that comprises of capacitance touch input. Wherein Drescher touch display provide multi-function touch input, while MIZUMOTO touch display in which touch input recognizing is improved to determine invalid touch.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and MIZUMOTO et al. (US 20110128231 A1), Paragraph [0022].
Although, Drescher teaches the rotating operation unit. Drescher in view of MIZUMOTO fail to explicitly teach the second detector includes a plurality of touch sensors disposed on an outer peripheral surface of the rotating operation unit, 20the plurality of touch sensors are six or more touch sensors disposed along a circumferential direction on the outer peripheral surface so that each of the plurality of touch sensors detects a touch operation of the rotating operation unit.
However, DMYTRIW explicitly teaches the second detector includes a plurality of touch sensors disposed on an outer peripheral surface of the rotating operation unit (Fig. 1-4, illustrates a plurality of touch sensors #P1-8 located on the outer peripheral surface #120 of the rotating operation unit #110. Paragraph [0021]-DMYTRIW discloses the virtual touch knob would be molded into the panel that holds it (i.e., molded all in one piece). Metallic or other electrically conductive plates P1-P9 are adhered to the inside of the knob, and would be completely hidden from the end user. In one particular embodiment, the plates P1-P8 and P9 are molded into the inside cylindrical body and face of the knob 110, respectively. Alternately, the plates P1-P9 are affixed to the inside surfaces of the 5 knob 110 using an adhesive. The electrically conductive plates or capacitive plates P1-P9 are coupled to a processor, in the present case of FIG. 4, to the microcontroller 130.), 20the plurality of touch sensors are six or more touch sensors (Fig. 1-4, P1-9. Paragraph [0021]) disposed along a circumferential direction on the outer peripheral surface so that each of the plurality of touch sensors detects a touch operation of the rotating operation unit (Fig. 1-4, illustrates the plurality of sensors are disposed along a circumferential direction on the outer peripheral surface so that each of the plurality of touch sensors P1-9 detects a touch. Paragraph [0022]-DMYTRIW discloses, note that this is not meant to be limiting, as more or fewer conductive plates or sensors can be used without deviating from the spirit of the present invention. It should be noted, however, that a greater number of capacitive sensing elements correlates to a higher resolution or sensitivity regarding the movement of the user's fingers about 5 the circumferential (i.e., cylindrical) surface of the knob #110.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher in view of MIZUMOTO of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of DMYTRIW of having wherein the second detector includes a plurality of touch sensors disposed on an outer peripheral surface of the rotating operation unit, the plurality of touch sensors are six or more touch sensors disposed along a circumferential direction on the outer peripheral surface so that each of the plurality of touch sensors detects a touch operation of the rotating operation unit. 
Wherein having Drescher`s a touch display system wherein the second detector includes a plurality of touch sensors disposed on an outer peripheral surface of the rotating operation unit, the plurality of touch sensors are six or more touch sensors disposed along a circumferential direction on the outer peripheral surface so that each of the plurality of touch sensors detects a touch operation of the rotating operation unit.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality, since both Drescher and DMYTRIW are touch systems that comprises of capacitance touch input and rotation action. Wherein Drescher touch display provide multi-function touch input, while DMYTRIW touch input recognizing is a "virtual turning direction" or a "turning direction of the virtual touch knob" is used to indicate a direction of clockwise or counter-clockwise movement of an object, typically the fingers of a user, about the cylindrical body portion of the virtual touch knob.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and DMYTRIW et al. (US 20150193073 A1), Paragraph [0008].
Although, Drescher in view of MIZUMOTO teaches the microprocessor is configured to perform the outputting including outputting the operation command 25corresponding to the first operation when the first operation is detected by the first detector. 
Drescher and MIZUMOTO in view of DMYTRIW fail to explicitly teach the microprocessor is configured to perform the outputting including outputting the operation command 25corresponding to the first operation when the first operation is detected by the first detector, while not outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector when the touch operation over a predetermined area on the outer peripheral surface is detected by the plurality of touch sensors.  
However, WAKIYA explicitly teaches the microprocessor is configured to perform the outputting including outputting the operation command 25corresponding to the first operation when the first operation is detected by the first detector (Fig. 3a-b. Paragraph [0025]-WAKIYA discloses the operation control unit #6 detects which touch icon #5 the driver touches with a finger on the touch panel surface unit #4, and operates differently for each touch icon #5 and associated with the touched touch icon #5 (example:). Control signals, drive voltage output, etc.) are executed. This operation causes the device associated with the touch icon #5 to be touched to execute the corresponding operation (eg, start or end).), while not outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector when the touch operation over a predetermined area on the outer peripheral surface is detected by the plurality of touch sensors (Fig. 3a-b and Fig. 4. Paragraph [0051]- WAKIYA discloses while the driver is touching the dial #7 with two or more fingers, the finger or a part of the hand may be touched by any touch icon #5 on the touch panel surface portion #4. However, it is prevented that the operation associated with the touch icon #5 is executed. That is, during this period, the motion control unit #6 ignores the touch detection signal of each touch icon #5. Further in paragraph [0052]-WAKIYA discloses when the driver is rotating the dial #7, the rotation operation of the dial 7 has not started, but the dial #7 is touched with two or more fingers, or the output such as the volume is output. To confirm, the rotation operation of the dial #7 is temporarily interrupted, but when the dial #7 is touched with two or more fingers, a part of the fingers is unintentionally in the vicinity of the dial #7. Even if the touch icon #5 is touched, the execution of the operation associated with the touch icon #5 of the unintended touch is avoided. Please also read paragraph [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher and MIZUMOTO in view of DMYTRIW of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of WAKIYA of having wherein the microprocessor is configured to perform the outputting including outputting the operation command corresponding to the first operation when the first operation is detected by the first detector, while not outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector when the touch operation over a predetermined area on the outer peripheral surface is detected by the plurality of touch sensors. 
Wherein having Drescher`s a touch display system wherein the microprocessor is configured to perform the outputting including outputting the operation command corresponding to the first operation when the first operation is detected by the first detector, while not outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector when the touch operation over a predetermined area on the outer peripheral surface is detected by the plurality of touch sensors.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality with accuracy, since both Drescher and WAKIYA are touch systems that comprises of capacitance touch input and rotation action. Wherein Drescher touch display provide multi-function touch input, while WAKIYA touch input that avoids operation due to unintended touch.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and WAKIYA (JP2015210685A), Paragraph [0005].

Regarding claim 3, Drescher and MIZUMOTO in view of DMYTRIW and in further view of WAKIYA teaches the touch panel apparatus according to claim 1, Although, Drescher and MIZUMOTO in view of DMYTRIW teaches the plurality of touch sensors and the second sensor. Drescher and MIZUMOTO fail to explicitly teach wherein the plurality of touch sensors are first touch sensors, the second detector further includes a second touch sensor disposed on a top 15surface of the rotating operation unit to detect a touch operation on the top surface.
However, DMYTRIW explicitly teaches wherein the plurality of touch sensors are first touch sensors (Fig. 1-4, illustrates a plurality of touch sensors #P1-8 located on the outer peripheral surface #120 of the rotating operation unit #110. Paragraph [0021]), the second detector further includes a second touch sensor (Fig. 1-4, #P9 called a conductive plate. Paragraph [0027]) disposed on a top 15surface of the rotating operation unit to detect a touch operation on the top surface (Fig. 1-4. Paragraph [0027]-DMYTRIW discloses referring back to FIGS. 1-4 of the application, the microcontroller 130 could be programmed to provide direct 5 selection of a setting using the virtual touch knob 110 by sensing the users fingers moving about the electrically conductive plates P1-P8 in the cylindrical body of the knob 110 and/or over the electrically conductive plate P9 in the face of the knob 110. Alternately, the user can "tip" or "tap" the knob 110 on the right, left, top, bottom or other location to indicate a desired setting of the appliance/device. For 10 example, each plate P1-P9 can be associated with a different setting level of the appliance or device, such that if the user taps a particular location on the knob, it can be translated to a desired setting.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher and MIZUMOTO in view of DMYTRIW and in further view of WAKIYA of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of DMYTRIW of having wherein the plurality of touch sensors are first touch sensors, the second detector further includes a second touch sensor disposed on a top surface of the rotating operation unit to detect a touch operation on the top surface. 
Wherein having Drescher`s a touch display system wherein the plurality of touch sensors are first touch sensors, the second detector further includes a second touch sensor disposed on a top surface of the rotating operation unit to detect a touch operation on the top surface.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality, since both Drescher and DMYTRIW are touch systems that comprises of capacitance touch input and rotation action. Wherein Drescher touch display provide multi-function touch input, while DMYTRIW touch input recognizing is a "virtual turning direction" or a "turning direction of the virtual touch knob" is used to indicate a direction of clockwise or counter-clockwise movement of an object, typically the fingers of a user, about the cylindrical body portion of the virtual touch knob.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and DMYTRIW et al. (US 20150193073 A1), Paragraph [0008].
Although, MIZUMOTO teaches the microprocessor. Drescher and MIZUMOTO in view of DMYTRIW fail to explicitly teach the microprocessor is configured to perform the outputting including outputting the operation command corresponding to the touch operation detected by the first touch sensors or the second touch sensor without outputting the operation command corresponding to the first 20operation even if the first operation is detected by the first detector when the touch operation over the predetermined area on the outer peripheral surface is detected by the first touch sensors or a predetermined touch operation on the top surface is detected by the second touch sensor.
However, WAKIYA explicitly teaches the microprocessor is configured to perform the outputting including outputting the operation command corresponding to the touch operation detected by the first touch sensors or the second touch sensor (Fig. 3a-b. Paragraph [0046]) without outputting the operation command corresponding to the first 20operation even if the first operation is detected by the first detector when the touch operation over the predetermined area on the outer peripheral surface is detected by the first touch sensors or a predetermined touch operation on the top surface is detected by the second touch sensor (Fig. 3a-b and Fig. 4. Paragraph [0051]- WAKIYA discloses while the driver is touching the dial #7 with two or more fingers, the finger or a part of the hand may be touched by any touch icon #5 on the touch panel surface portion #4. However, it is prevented that the operation associated with the touch icon #5 is executed. That is, during this period, the motion control unit #6 ignores the touch detection signal of each touch icon #5. Further in paragraph [0052]-WAKIYA discloses when the driver is rotating the dial #7, the rotation operation of the dial 7 has not started, but the dial #7 is touched with two or more fingers, or the output such as the volume is output. To confirm, the rotation operation of the dial #7 is temporarily interrupted, but when the dial #7 is touched with two or more fingers, a part of the fingers is unintentionally in the vicinity of the dial #7. Even if the touch icon #5 is touched, the execution of the operation associated with the touch icon #5 of the unintended touch is avoided. Please also read paragraph [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher and MIZUMOTO in view of DMYTRIW of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of WAKIYA of having wherein the microprocessor is configured to perform the outputting including outputting the operation command corresponding to the touch operation detected by the first touch sensors or the second touch sensor without outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector when the touch operation over the predetermined area on the outer peripheral surface is detected by the first touch sensors or a predetermined touch operation on the top surface is detected by the second touch sensor. 
Wherein having Drescher`s a touch display system wherein the microprocessor is configured to perform the outputting including outputting the operation command corresponding to the touch operation detected by the first touch sensors or the second touch sensor without outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector when the touch operation over the predetermined area on the outer peripheral surface is detected by the first touch sensors or a predetermined touch operation on the top surface is detected by the second touch sensor.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality with accuracy, since both Drescher and WAKIYA are touch systems that comprises of capacitance touch input and rotation action. Wherein Drescher touch display provide multi-function touch input, while WAKIYA touch input that avoids operation due to unintended touch.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and WAKIYA (JP2015210685A), Paragraph [0005].

Regarding claim 7, Drescher and MIZUMOTO in view of DMYTRIW and in further view of WAKIYA teaches the touch panel apparatus according to claim 1, Drescher further teaches wherein an operation area of the touch operation unit includes a first operation area 20around the rotating operation unit (Fig. 1-3a-b, illustrates the touch screen #18 extends under the knob #20. Paragraph [0012]) and a second operation area outside the first operation area (Fig. 1-3a-b, #38 called an icons. Paragraph [0012]-Drescher discloses the information or icons displayed on the interactive display #18 are electronically controlled by a controller #13 that is used to display the icons #38, #38′ as well as control the amount of electrostatic pressure provided by the capacitive film #24, #24′ and receive signals from the capacitive film #24, #24′, which can be done by a user touching a touch screen or by the interaction of the user #16 with the knob #20.), the first detector is configured to detect the first operation of the first operation area as a first area operation and the first operation of the second operation area as a second area operation (Fig. 1-3a-b. Paragraph [0012]).
Although, MIZUMOTO teaches the microprocessor. Drescher and MIZUMOTO in view of DMYTRIW fail to explicitly teach 25the microprocessor is configured to perform the outputting including not outputting an operation command corresponding to the first area operation even if the first area operation is detected by the first detector when the touch operation over the predetermined area is detected by the plurality of touch sensors, while outputting an operation command corresponding to - 19 -the second area operation when the second area operation is detected by the first detector.
  However, WAKIYA explicitly teaches the microprocessor is configured to perform the outputting including not outputting an operation command corresponding to the first area operation even if the first area operation is detected by the first detector when the touch operation over the predetermined area is detected by the plurality of touch sensors (Fig. 3a-b and Fig. 4. Paragraph [0051]- WAKIYA discloses while the driver is touching the dial #7 with two or more fingers, the finger or a part of the hand may be touched by any touch icon #5 on the touch panel surface portion #4. However, it is prevented that the operation associated with the touch icon #5 is executed. That is, during this period, the motion control unit #6 ignores the touch detection signal of each touch icon #5. Further in paragraph [0052]-WAKIYA discloses when the driver is rotating the dial #7, the rotation operation of the dial 7 has not started, but the dial #7 is touched with two or more fingers, or the output such as the volume is output. To confirm, the rotation operation of the dial #7 is temporarily interrupted, but when the dial #7 is touched with two or more fingers, a part of the fingers is unintentionally in the vicinity of the dial #7. Even if the touch icon #5 is touched, the execution of the operation associated with the touch icon #5 of the unintended touch is avoided. Please also read paragraph [0044]), while outputting an operation command corresponding to - 19 -the second area operation when the second area operation is detected by the first detector (Fig. 3a-b. Paragraph [0025]-WAKIYA discloses the operation control unit 6 detects which touch icon #5 the driver touches with a finger on the touch panel surface unit #4, and operates differently for each touch icon #5 and associated with the touched touch icon #5 (example:). Control signals, drive voltage output, etc.) are executed. This operation causes the device associated with the touch icon #5 to be touched to execute the corresponding operation (eg, start or end) (wherein the first detector is the touchscreen detector.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher and MIZUMOTO in view of DMYTRIW of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of WAKIYA of having microprocessor is configured to perform the outputting including not outputting an operation command corresponding to the first area operation even if the first area operation is detected by the first detector when the touch operation over the predetermined area is detected by the plurality of touch sensors, while outputting an operation command corresponding to the second area operation when the second area operation is detected by the first detector. 
Wherein having Drescher`s a touch display system microprocessor is configured to perform the outputting including not outputting an operation command corresponding to the first area operation even if the first area operation is detected by the first detector when the touch operation over the predetermined area is detected by the plurality of touch sensors, while outputting an operation command corresponding to the second area operation when the second area operation is detected by the first detector.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality with accuracy, since both Drescher and WAKIYA are touch systems that comprises of capacitance touch input and rotation action. Wherein Drescher touch display provide multi-function touch input, while WAKIYA touch input that avoids operation due to unintended touch.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and WAKIYA (JP2015210685A), Paragraph [0005].

 
Regarding claim 8, Drescher and MIZUMOTO in view of DMYTRIW and in further view of WAKIYA teaches the touch panel apparatus according to claim 1, Drescher and MIZUMOTO in view of DMYTRIW fail to explicitly teach wherein 5the touch operation over the predetermined area corresponds to a touch operation with three or more fingers of a user.  
However, WAKIYA explicitly teaches wherein 5the touch operation over the predetermined area corresponds to a touch operation with three or more fingers of a user (Fig. 3a-b. Paragraph [0041]-WAKIYA discloses therefore, in the motion control unit #6, the sensor category #23 (in the example of Fig. 3A, the sensor category #23a and the sensor category #23c, or the sensor category #23b and the sensor category #23d) is touch-detected. When the signal is output at the same time, it is determined that the driver is touching the dial #7 with two or more fingers, and in other cases, the driver is touching the dial #7 with two or more fingers. Further in paragraph [0043]-WAKIYA discloses alternatively, the three fingers of the thumb #25a, the index finger #25b, and the middle finger (not shown) may be separated from each other at 1200 intervals, and the dial #7 may be gripped and rotated.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Drescher and MIZUMOTO in view of DMYTRIW of having a touch panel apparatus comprising: a touch operation unit extended along a plane surface; a first detector detecting an operation of the touch operation unit as a first operation; a rotating operation unit disposed close to the touch operation unit and protruded from the plane surface; a second detector detecting an operation of the rotating operation unit as a second operation; and an electronic control unit, with the teachings of WAKIYA of having wherein the touch operation over the predetermined area corresponds to a touch operation with three or more fingers of a user. 
Wherein having Drescher`s a touch display system wherein the touch operation over the predetermined area corresponds to a touch operation with three or more fingers of a user.
The motivation behind the modification would have been to obtain a touch display system with sensing that enhances miniaturization input functionality with accuracy and firmed grip, since both Drescher and WAKIYA are touch systems that comprises of capacitance touch input and rotation action. Wherein Drescher touch display provide multi-function touch input, while WAKIYA touch input that avoids operation due to unintended touch.  Please see Drescher et al. (US 20160187975 A1), Paragraph [0011] and WAKIYA (JP2015210685A), Paragraph [0005].


Allowable Subject Matter
Claims 2, 4, 6, and 9, along with their dependent claim 5, are therefrom objected to as being dependent upon rejected base claims, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to explicitly teach, the microprocessor is configured to perform the outputting including not outputting the operation command corresponding to the first operation even if the first operation is detected by the first detector in a situation where the touch operation over the predetermined area is not detected by the plurality of touch sensors when the rotation angle detected by the rotation sensor is more than or equal to a predetermined rotation angle, as claimed in claim 2.

Regarding claim 4, the prior arts fail to explicitly teach, wherein the microprocessor is configured to perform the outputting including outputting a first operation command when a duration time of the touch operation on top surface detected by the second touch sensor is shorter than a predetermined time, while outputting a second operation command different from the first operation command when the duration time is longer than or equal to the predetermined time, as claimed in claim 4.

Regarding claim 6, the prior arts fail to explicitly teach, while after a predetermined first operation is detected by the first detector, not outputting the operation command corresponding to the second operation for a predetermined time period from a time when the predetermined first operation is not detected even if the second operation is detected by the second detector, as claimed in claim 6.

Regarding claim 9, the prior arts fail to explicitly teach, the microprocessor is configured to perform the outputting including outputting a third operation command when the touch operation over an area less than the predetermined area on the outer peripheral surface is detected by the plurality of touch sensors in a situation where the first operation is not detected by the first detector, while outputting a fourth command different from the third command when the touch operation over the predetermined area on the outer peripheral surface is detected by the plurality of touch sensors, as claimed in claim 9.




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	CHOI et al.  (US 20150169080 A1)- An electronic device includes a display for detecting touch input, and at least one processor for recognizing a type of an auxiliary input device placed on the display. A method for utilizing the electronic device includes detecting via a touch screen a type of an auxiliary input device placed on a display based on a configuration of at least one or more conductors on the auxiliary input device, detecting an input event generated by the auxiliary input device, and executing via a processor at least one function of an executing program corresponding to the detected input event......... Please see Fig. 1. Abstract.
(b)	Salter et al.  (Patent No.: US 9,831,872 B1)- A vehicle input knob assembly is provided that includes a stationary knob located in a vehicle and having an outer peripheral surface with a plurality of radial extending surfaces such as ribs and a plurality of proximity sensors located proximate to the knob to detect a user rotating a hand around the knob. The assembly also includes a controller generating a control signal based on the detected rotation of the hand. The knob may further include proximity sensors on a front surface for added user input... ...... Fig. 1. Abstract.
(c)	Powell et al. (US 20180074639 A1)- An accessory for a touch-sensitive display includes an image transfer structure and a capacitive marker. The image transfer structure is configured to relay or transfer, above the touch-sensitive display, an optical display plane of an image displayed by the touch-sensitive display. Further, the capacitive marker is capacitively-recognizable by the touch-sensitive display such that the touch-sensitive display visually presents the image in alignment with the image transfer structure............ Fig. 1-3. Abstract.
(d)	TOGASHI (US 20200081557 A1)- An input detecting device includes an input section where position input is performed, a position detecting section included in the input section and detecting an input position regarding at least the position input, a rotary member mounted on the input section so as to be rotatable and including an operation surface on an outer peripheral surface thereof with which a rotating operation is performed, a rotation detection section that is rotatable together with the rotary member with respect to the input section and a position of which is detected by the position detecting section, and an extended section extending laterally from the operation surface so as to be disposed between the operation surface and the input section............. Fig. 1-3. Abstract.
(e)	GRANT et al. (US 20190012003 A1)- peripheral user-interface device for navigation of display content on an electronic display of a computer system. It comprises a base movable relative to the electronic display, a rotary dial arranged on the base and rotatable relative to the base, and an electronic touch sensor coupled mechanically to the base............. Fig. 1-3. Abstract.
(f)	SASAKI et al. (US 20200233521 A1)- An operation input device is provided with: a knob for operations, disposed in a display region of a touch display; a conductor column that is provided in the knob, and that can be detected as a touch point irrespective of whether or not the knob is in a state of being touched with user's finger; a touch point detecting unit for detecting a plurality of touch points including the touch point corresponding to the conductor column, and outputting touch information related to the plurality of detected touch points; a knob touch point determining unit for determining, by using the touch information, the touch point corresponding to the conductor column among the plurality of touch points detected by the touch point detecting unit; and a touch strength value calculating unit for calculating a touch strength value at the touch point corresponding to the conductor column by using the touch information and a determination result by the knob touch point determining unit; and a finger-touch-on-the-knob determining unit for determining, by using the touch strength value, whether or not the knob is in a state of being touched with user's finger.............. Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628